Citation Nr: 0925247	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  05-37 294	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a left index finger injury.  

2.  Entitlement to service connection for claimed arthritis 
of the hands.  

3.  Entitlement to service connection for claimed obstructive 
sleep apnea.  

4.  Entitlement to service connection for a claimed heart 
condition characterized as anginal syndrome.  

5.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected posttraumatic stress disorder 
(PTSD) (previously characterized as an anxiety disorder), 
from May 12, 2004 to October 22, 2006.  

6.  Entitlement to an initial rating in excess of 50 percent 
for the service-connected PTSD beginning on October 23, 2006.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from June 1965 to 
July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

The Veteran was scheduled for a videoconference hearing 
before a Veterans Law Judge in July 2009.  However, he 
subsequently withdrew his request.  



FINDINGS OF FACT

1.  The Veteran served on active duty from June 1965 to 
July 1968.

2.  On July 1, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran requesting a withdrawal of his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has expressed his intent to 
withdraw this appeal from review by the Board.  Hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, as the Board does not have 
jurisdiction to review the appeal, it is dismissed.  


ORDER

The appeal is dismissed.  


		
STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


